internal_revenue_service number release date index number ------------ -------------------------------- --------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-135534-11 date date legend company ----------------------------------------------------------- ------------ state -------- trust -------------------------------------------------------------------------------- --------------------------------- ----------------------------------------------------------- date1 date2 ------------------------- ------------------- dear -------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code code facts company is a state corporation that elected to be an s_corporation effective date1 on date2 shares of company’s stock were transferred to trust company represents that trust is eligible to be an electing_small_business_trust esbt within the meaning of sec_1361 effective date2 however the trustee of trust failed to make an election under sec_1361 to treat trust as an esbt as a result trust was not a permissible shareholder and company’s s_corporation_election terminated on date2 plr-135534-11 company represents that the circumstances resulting in the termination of company’s s_corporation_election were inadvertent and not motivated by tax_avoidance or retroactive tax planning for all relevant taxable years company and company’s shareholders have filed their federal_income_tax returns consistent with company’s status as an s_corporation and trust has filed consistent with trust having a valid esbt election in effect since date2 in addition company and company’s shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an esbt is a permitted shareholder of an s_corporation sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if - i the trust does not have as a beneficiary any person other than an individual an estate an organization described in sec_170 or or an organization described in sec_170 that holds a contingent_interest in the trust and is not a potential_current_beneficiary ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation plr-135534-11 sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that company’s s_corporation_election terminated on date2 when shares of company’s stock were transferred to trust we also conclude that the termination of company’s s_corporation_election was inadvertent within the meaning of sec_1362 accordingly under sec_1362 company will be treated as an s_corporation from date2 and thereafter provided that company’s s_corporation_election was valid and not otherwise terminated under sec_1362 this ruling is contingent on the trustee of trust filing an election to treat trust as an esbt effective date2 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt election except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether company is otherwise eligible to be an s_corporation or whether trust is otherwise eligible to be an esbt this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-135534-11 under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representatives sincerely s mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
